Citation Nr: 0408236	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  00-08 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service connected temporomandibular joints syndrome with 
arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to May 
1998.

This matter initially came before the Board on appeal from a 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) of Roanoke, Virginia.


REMAND

The veteran's disability is currently evaluated under the 
provisions of 38 C.F.R. § 4.150, Diagnostic Code 9905 (2003), 
a diagnostic code that is based on limitation of motion.  In 
the case presently on appeal, the veteran has not been 
afforded a VA dental examination since September 1999.  The 
Court of Appeals for Veterans Claims (Court) has long held 
that contemporaneous VA medial examinations must be provided 
in order to full the duty to assist.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Green v. Derwinski, 1 Vet. 
App. 121 (1991); Suttmann v. Brown, 5 Vet. App. 127, 138 
(1993); Allday v. Brown, 7 Vet. App. 517, 526 (1995).  See 
also, Olson v. Principi, 3 Vet. App. 480, 482 (1992).  

In view of the fact that the only VA examination report of 
record is almost 5 years old, further examination is required 
so that the decision is based on a record that contains a 
contemporaneous examination.  An examination too remote for 
rating purposes cannot be considered "contemporaneous."  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran and his representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran, to include records of VA 
or non-VA medical treatment, if the 
veteran has provided sufficiently 
detailed information to make such 
requests feasible.  The veteran's 
assistance should be requested as needed 
in obtaining these records.  In any case, 
the RO should document attempts to ensure 
all contemporary records of pertinent VA 
treatment or evaluation are associated 
with the claims files.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and request him to 
submit the outstanding evidence.

3.  The veteran should be scheduled for a 
VA oral or dental examination by a 
dentist for the purpose of determining 
the nature and extent of severity of his 
TMJ syndrome.  The examination should 
include all indicated tests and studies, 
including range of motion testing 
reported in millimeters, as it relates to 
the inter-incisal range and range of 
lateral excursion.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the examiner 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  The examination findings 
must be reported in detail.  The examiner 
is further requested to carefully elicit 
from the veteran all pertinent subjective 
complaints with regard to his jaw and 
teeth, and to make specific findings as 
to whether each complaint is related to 
the service-connected TMJ syndrome, as 
well as a social and occupational 
history.  The examiner should also 
express an opinion as to whether or not 
there is painful motion or weakness with 
TMJ articulation.  The examiner should be 
asked whether pain or weakness 
significantly limits the veteran's 
activities, and provide a full 
description of the effects of disability 
upon the person's ordinary activity 
during flare-ups or when the jaw is used 
repeatedly over a period of time, 
including any affect that the disorder 
might have on employment.  Adequate 
reasons and bases should be provided for 
any opinion given.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim in light 
of all pertinent evidence and legal 
authority.  The RO should also consider 
the appropriateness of staged ratings, in 
accordance with the decision of the Court 
in Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental statement of the 
case to and allow them a reasonable 
period of time to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent. 


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




